Exhibit 23.2 CONSENT OF INDEPENDENT AUDITOR Lake & Associates CPA’s LLC Certified Public Accountants The Board of Directors Information Systems Associates, Inc. Gentlemen: This letter will authorize you to include the Audit of your company dated March 26, 2007 for the year ended December 31, 2006 in the Registration Statement Form SB-2 to be filed with the Securities and Exchange Commission. Your Truly, /s/ Lake & Associates CPA’s LLC Lake & Associates CPA’s LLC Boca Raton, FL33496 December 18, 2007
